       Case 4:21-cv-00205-MW-MAF Document 6 Filed 08/16/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


HENRY ANTHONY WASHINGTON
BROWN,

      Plaintiff,

v.                                         Case No.: 4:21cv205-MW/MAF

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

     Defendant.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 5. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 5, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are

DISMISSED without prejudice for failure to prosecute and failure to comply with
      Case 4:21-cv-00205-MW-MAF Document 6 Filed 08/16/21 Page 2 of 2




a Court Order.” The Clerk shall close the file.

      SO ORDERED on August 16, 2021.
                               s/Mark E. Walker
                               Chief United States District Judge




                                          2
